Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 1 of 79

<2} DOMAINTOOLS

Eemit'9
FF Peg S

\

Domain Report - Slabbed.org

 

Domain Name  Slabbed.org
Prepared On December 26, 2018

 

 

 

 

Website Screenshot taken 03/19/2018
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 2 of 79

About This Report

This report documents a thorough analysis of the Internet domain name "Slabbed.org". It draws
on the extensive DomainTools dataset and aims to deliver a comprehensive view of the domain's
ownership profile, key historical events and technically linked domain names.

All data in this Report is, or was, freely available through standard internet DNS and query
protocols. DomainTools has not altered the data in any way from its original form, except in
certain instances to format it for readability in this Report.

Data from DomainTools is presented as-is, and as captured from the original source. We make
no representations or warranties of fitness of any kind.

About DomainTools

DomainTools offers the most comprehensive searchable database of domain name registration
and hosting data. Combined with our other data sites such as DailyChanges.com,
Screenshots.com and ReverseMX.com, users of DomainTools.com can review millions of
historical domain name records from basic Whois, and DNS information, to homepage images
and email settings. The Company's comprehensive snapshots of past and present domain name
registration, ownership and usage data, in addition to powerful research and monitoring
resources, help customers by unlocking everything there is to know about a domain name.
DomainTools is a Top 250 site in the Alexa rankings.

Reach us at memberservices@domaintools.com if you have any questions on this report.

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 2
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19

Domain Profile
As of December 26, 2018

Ownership

Registered Owner
Email Addresses

Registration

Created
Expires
Updated
Domain Status
Whois Server
Name Servers

Network

Website IP Address
IP Location

IP ASN

Website

Site Title
Meta Description

Stabbed.org

Slabbed New Media, LLC
abuse@godaddy.com

Feb 28, 2010
Feb 28, 2020
Mar 1, 2018
Active
whois.pir.org
cloudflare.com

104.25.86.30

United States-California-San Francisco
Cloudflare Inc.

AS13335

Page 3 of 79

Slabbed - Alternative New Media for the Gulf South

Alternative New Media for the Gulf South

© 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 4 of 79

Current Whois Record
Reported on Dec 26, 2018

Domain Name: SLABBED.ORG

Registry Domain ID: 0158478989-LROR

Registrar WHOIS Server: uhols.godaddy.com

Registrar URL: http: //www.whols.godaddy.com

Updated Date: 2018-03-01T17: 13: 162

Creation Date: 2010-02-28T21:34: 002

Registry Expiry Date: 2020-02-28721:34:002

Registrar Registration Expiration Date:

Registrar: GoDaddy.com, LLC

Registrar TAMA IO: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4606242505

Reseller:

Domain Status: clientDeletePrcohibited https: //icann.org/eppacllentDeleteProhibited
Domain Status: clientReneuwProhibited https: //icann.org/eppaclilentRenewProhibited
Domain Status: clientTransferProhibited httos://icann.org/eppaciientTransferProhibited
Domain Status: clientUpdateProhibited https: //icann.org/eppacl lentUpdateProhibited
Registrant Organization: Slabbed New Media, LLC

Registrant State/Province: Mississippi

Registrant Country: US

Name Server: SERENA.NS.CLOUDFLARE .COM

Name Server: JAMES.NS.CLOUDFLARE .COM

ONSSEC: unsigned

URL of the ICANN Hhois Inaccuracy Complaint Form https: //uww. icann.org/wict/)

For more information on Hhois status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 5 of 79

Ownership History

Whois History for Slabbed.org

DomainTools has 35 distinct historical ownership records for Slabbed.org. The oldest record
dates Mar 1, 2010. Each record is listed on its own page, starting with the most recent record.
The date at the start of the section indicates the first time we captured the record. The website
screenshot, when available, will be the image captured as close as possible to the record date.

About Whois History

DomainTools takes periodic snapshots of domain name Whois records and stores them for
subsequent analysis. The database contains billions of Whois records across hundreds of
millions of domains, dating back in some cases to 2001.

Slabbed.org © 2018 DomainTools, LLC Ali Rights Reserved 5
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Sep 18, 2.018

Domain Name: SLABBED.ORG

Registry Domain ID: D158478989-LROR
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www.whois.godaddy.com
Updated Date: 2018-03-01T17:13: 162

Creation Date: 2010-02-28T21:34:002

Registry Expiry Date: 2020-02-287T21:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505
Reseller:

Filed 01/03/19 Page 6 of 79

Special Meeting of owS.D
Trustees Set for March
29tm

 

Domain Status:
Domain Status:
Domain Status:
Domain Status:

clientDeleteProhibited https://icann.org/epp#clientDeletePro
clientRenewProhibited https://icann.org/epp¥c lientRenewProhi
ClientTransferProhibited https://icann.org/epp#clientTranste
ClientUpdateProhibited https://icann.org/epp#clientUpdatePro

Registrant Organization: Slabbed New Media, LLC
Registrant State/Province: Mississippi
Registrant Country: US

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.COM

ONSSEC: unsigned

URL of the ICANN Hhois Inaccuracy Complaint Form https: //www. icann.org/wict

For more information on Whois status codes, please visit https://icann.org/

Mops everyone saw Lane
en the news lest night

&

That was guick....

a

Other Voices | Tom
Callaghan: Trump - Too mg
for the Job

2

 

Donsinlosls com

Screenshot taken Mar 19, 2018

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 7 of 79

Whois Record on Jun 4, 2018

Domain Name: SLABBED.ORG

Registry Domain ID: D158478989-LROR

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www. godaddy.com

Updated Date: 2018-03-01T17:13: 162

Creation Date: 2010-02-28T21:34:002

Registry Expiry Date: 2020-02-287T21:34:002

Registrar Registration Expiration Date:

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Reseller:

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeleteProal
Domain Status: clientRenewProhibited https://icann.org/epp4clientRenewProhi
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
Domain Status: clientUpdateProhibited https://icann.org/epp#clientUpdatePro
Registrant Organization: Slabbed New Media, LLC

Registrant State/Province: Mississippi

Registrant Country: US

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.COM

ONSSEC: unsigned

URL of the ICANN Whois Inaccuracy Complaint Form: https://www. icann.org/wic

For more information on Whois status codes, please visit https://icann.org/

Please query the RDDS service of the Registrar of Record identified in this

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

   
    
   
   
   
   

Special Meeting of BwSD
Trustees Set for Merch
aon

 

 

 

 

a

Hope everyone saw Lona
en the news last nignt

ae

i

That was quick...

a

 

   

Otner Voices | Tom
Cellaghen: Trump - Too mg
for the job

i

      
  

Screenshot taken Mar 19, 2018

to contact th
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 8 of 79

Whois Record on Mar 3, 2018

woteee

Domain Name: SLABBED.ORG Fim net sure amactly wnere
Registry Domain ID: 0158478989-LROR *

Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www. godaddy.com
Updated Date: 2018-03-01T17: 13: 162
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2020-02-28T21:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505 matt sui County Attorney
Reseller: 7 aaa
Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeletePro
Domain Status: clientRenewProhibited https://icann.org/epp¥clientRenewProhib
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
Domain Status: clientUpdateProhibited https://icann.org/eppaclientUpdatePra
Domain Status: renewPeriod https://icann.org/epp#renewPer iod

Domain Status: autoRenewPeriod https://icann.org/epp#autoRenewPer iod

  

Registry Registrant ID: C85240593-LROR
Registrant Name: Douglas Handshoe
Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 788
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningd4@gmail.com
Registry Admin ID: C6S240595-LROR
Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com
Registry Tech ID: C85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Hedia, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

 

Analysis | Dennitive
Account: “Supervisors

Analire thelr end of new
HCLS Hbrary agreement”

Why the FBI raid on Poul
Monafort's home hes great

significance
Ss

Personal finance: Am I the
only one that sees a
problem here?
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 9 of 79

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earningd4@gmaii.com

Name Server: SERENA.NS.CLOUDFLARE.CCH

Name Server: JAMES.NS.CLOUDFLARE.COM

ONSSEC: unsigned

URL of the ICANN Hhois Inaccuracy Complaint Form: https://wuu. icann.org/wict/

For more information on Whois status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Feb 27, 2.018

Domain Name: SLABBED.ORG

Registry Domain ID: D158478989-LROR
Registrar HHOIS Server: whois.godaddy.com
Registrar URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2018-02-28721:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505

Reseller:

 

Domain Status:
Domain Status:
Domain Status:
Domain Status:

clientDeleteProhibited https://icann.org/eppéclientDeletePro!
clientRenewProhibited https://icann.org/epp#clientRenewProhil
clientTransferProhibited https://icann.org/epp4clientTransfe
clientUpdateProhibited https://icann.org/epp#clientUpdatePro

Registry Registrant ID: C85240593-LROR
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4@gmail.com
Registry Admin ID: C85240595-LROR
Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Wiggins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2268284000¢4

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningoOd@gmail.com
Registry Tech ID: C85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Wiggins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

 

Filed 01/03/19 Page 10 of 79

Benes

I'm pot sure cxactly where
te stert....

a

City Attorney Favre te
meet with County Attorney
Yarborough te hash out
Linrary inter-lorel

oh

Analysis | Dennitive
Account: “Supervisors
finalire thelt end of naw
HCLS Ubrary egreement™

Why the FBI reid on Paul
Manetorts home has greet
significance

Personal finance: Am 1 the
only one that sees a
preblem here?

Screenshot taken Aug 19, 2017

10
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 11 of 79

Tech Fax Ext:

Tech Email: earningo4é@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.COH

ONSSEC: unsigned

URL of the ICANN Whois Tnaccuracy Complaint Form: https: //www. icann.org/wict/

For more information on Whois status codes, please visit https://icann.org/epp

Slabbed.crg © 2018 DomainTcois, LLC All Rights Reserved

11
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 12 of 79

Whois Record on Dec 26, 2017

Domain Name: SLABBED.ORG

Registry Domain ID: 0156478989-LROR
Registrar WHOIS Server: whois.godaddy.com
Registrar URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502

Creation Date: 2010-02-28T21:54:002
Registry Expiry Date: 2016-02-28721:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com
Registrar Abuse Contact Phone: +1.4806242505
Reseller:

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeletePro
Domain Status: clientRenewProhibited https://icann.org/epp#cl ientRenewProhib
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
Domain Status: clientUpdateProhibited https: //icann.org/eppeclientUpdatePro

Registry Registrant ID: C85240593-LROR
Registrant Name: Douglas Handshoe
Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 768
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningo4@gmail.com
Registry Admin ID: C85240595-LROR
Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningo4@gmail.com
Registry Tech ID: €85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 768

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

   

Seabees

I'm not sure exactly where
te start...

a

City Attermmey Favre to
meet with County Attorney
Yarborough to hash our
Litrary Inter-local

Analysis | Definitive
Accownt: “Supervisors

finalize thelr end of new
HCLS brary agreement~

*

wy the FBI raid on Poul
Monefort’s home has great
slgnificance

-

Personal finance: Am | the
only one that sees 3
problem here?

  

Lepeplied By Comin Tost com

Screenshot taken Aug 19, 2017

12
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 13 of 79

Tech Fax Ext:

Tech Email: earningoO4agmall.com

Name Server: SERENA.NS.CLOUBFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE .COM

DNSSEC: unsigned

URL of the ICANN Hhois Inaccuracy Complaint Form: https: //om. icann.org/wict/

For more information on Hhols status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC Atl Rights Reserved

13
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Sep 27, 2017

Domain Name: SLABBED.ORG

Registry Domain ID: 01564786989-LROR
Registrar WHOIS Server:

Registrar URL: http://www.godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:00Z
Registry Expiry Date: 2016-02-28721:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
Reseller:

Domain Status: clientDeleteProhibited https://icann.org/epp¥cllentDeletePro
Domain Status: clientRenewProhibited httos://icann.org/epp#clilentRenewProhit
Domain Status: clientTransferProhibited https: //icann.org/eppic | Lent Transfe
Domain Status: clientUpdateProhibited https: //icann.org/epp#clientUpdatePro

Registry Registrant ID: C85240593-LROR
Registrant Name: Douglas Handshoe
Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 786
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282640004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4@gmail.com
Registry Admin ID: C85240595-LROR
Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Hississippl
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04égmail.com
Registry Tech ID: C85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Slabbed.org © 2018 DomainTools,

LLC All Rights Reserved

   

Filed 01/03/19 Page 14 of 79

eters

I'm not cure exactly where
to start...

City Attorney Favre to

eet with County Attorney
Yarborough to hash out
Library Inter-lor el

Analysis | Dennitive
Account: “Supervisors
finalize thelr end of mew
HCLS brary agreement”

*

the FRI reid on Poul
Manafort’s home hus great
significance

*

Personal finance: Am § the
only one that sees #
Problem here?

Screenshot taken Aug 19, 2017

14
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 15 of 79

Tech Fax Ext:

Tech Email: earningd4@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.COM

ODNSSEC: unsigned

URL of the ICANN Khois Inaccuracy Complaint Form: https: //uww. icann.org/wict/

For more information on Whois status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

15
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Sep 4, 2.017

Domain Name: SLABBED.ORG
Registry Domain ID: D158478989-LROR

Retna

I'm not sure exactly where
to start...

*

Registrar WHOIS Server:

Registrar URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2016-02-28T21:34:002
Registrar Registration Expiration Date:
Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email:

Registrar Abuse Contact Phone:

Library Inter-tocal

Reseller: 7

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeletePra
Domain Status: clientRenewProhibited https://icann.org/eppéc lientRenewProhi
Domain Status: clientTransferProhibited https: //icann.org/epp#client Transte
Domain Status: clientUpdateProhibited https://icann.org/epp#clientUpdatePra
Registry Registrant ID: C85240593-LROR

Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 786

Registrant City: Higgins

Registrant State/Province: Mississippi

Registrant Postal Code: 39577

Registrant Country: US Account: ~Supervinors
Registrant Phone: +1.2282840004 eet econ
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4@gmail.com
Registry Admin ID: C85240595-LROR

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 798

Admin City: Higgins

Admin State/Province: Mississippi Sete ee rere om reed
Admin Postal Code: 39577 a”

Admin Country: US

Admin Phone: +1.2262840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com

Registry Tech ID: C85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC

Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

*

Personal finance: Am | the
only ome that sees a
probiem here?

Filed 01/03/19 Page 16 of 79

 

 

16
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 17 of 79

Tech Fax Ext:

Tech Email: earningO4agmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.COM

DNSSEC: unsigned

URL of the ICANN Khois Inaccuracy Complaint Form: https: //wuw. lcann.org/wict/

For more information on khois status codes, please visit https://icann.org/epp

Slabbed.crg © 2018 DomainTools, LLC All Rights Reserved

17
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 18 of 79

Whois Record on May 24, 2017

Domain Name: SLABBED.ORG

Registry Domain ID: D158478989-LROR
Registrar WHOIS Server:

Registrar URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28721:34:002

Registry Expiry Date: 2018-02-28T21:34:002 mystery Sotwed &
Registrar Registration Expiration Date: ToL aucse to tne Gees of

State Auditor

Registrar: GoDaddy.com, LLC *
Registrar IANA ID: 146

Registrar Abuse Contact Email:

Registrar Abuse Contact Phone:

Reseller:

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeletePro'
Domain Status: clientRenewProhibited https://icann.org/epp¥clientRenewProhib
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransfe
Domain Status: clientUpdateProhibited https: //icann.org/epp#clientUpdatePro
Registry Registrant ID: C85240593-LROR
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 788

Registrant City: Higgins Tacks here on tine Coont
Registrant State/Province: Mississippi _
Registrant Postal Code: 39577

Registrant Country: US

Registrant Phone: +1.2282840004

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4@gmail.com
Registry Admin ID: C85240595-LROR

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788 pt i aa
Admin City: Higgins =

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004 seabed the Fobowing.
Admin Phone Ext: a

Admin Fax:

Admin Fax Ext:

Admin Email: earningO4@gmail.com

Registry Tech ID: C85240594-LROR

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 18

   

Screenshot taken Dec 21, 2016
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 19 of 79

Tech Fax Ext:

Tech Email: earning0dégmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM

Name Server: JAMES.NS.CLOUDFLARE.CGH

DNSSEC: unsigned

URL of the ICANN Whois Inaccuracy Complaint Form: https://wuw. icann.org/wict/

For more information on Xhois status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

19
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 20 of 79

Whois Record on Jan 18, 2017

Domain Name: SLABBED.ORG

Domain ID: D158478989-LROR

HHOIS Server:

Referral URL: http://www.godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002

Registry Expiry Date: 2018-02-287T21:34:002 Mystery Solved
Sponsoring Registrar: GoDaddy.com, LLC Bois Aucie to the omnce oF
Sponsoring Registrar IANA ID: 146 *

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeLletePro|
Domain Status: clientRenewProhibited https: //icann.org/eppiclientRenewProhil
Domain Status: clientTransferProhibited https://icann.org/eppéclient Transte
Domain Status: clientUpdateProhibited https: //icann.org/epp#clientUpdatePro
Registrant ID: CR42965567

Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577

Registrant Country: US

Registrant Phone: +1.2282840004 foots here on tne Coast i=
Registrant Phone Ext: imal
Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4agmail.com
Admin ID: CR42965563

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788

Admin City: Higgins

Admin State/Province: Mississippi

Admin Postal Code: 39577

 

2

Admin Country: US wanedy Vitter for Lane rm
Admin Phone: +1.2282840004 *

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningO4@gmail.com laaued the tesortng

stalement avout Canceling
Mardi Gres

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Wiggins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earningo04@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM eoaoniottsten Decet ott
Name Server: JAMES.NS.CLOUDFLARE.COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 20

 

  
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 21 of 79

anger: unsigned

For mere information on Whois status codes, please visit https://icann.crg/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

21
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Jan 7, 2017

Domain Name: SLABBED.ORG
Domain ID: 0158478983-LROR

HHOIS Server:

Referral URL: http://www.godaddy.com
Updated Date: 2016-01-29T12:21:502

Creation Date:

2010-02-28T21:34:002

Registry Expiry Date: 2018-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status:
Domain Status:
Domain Status:
Domain Status:

clientDeletePrahibited https://icann.org/epp#clientDeletePro
clientRenewProhibited https: //icann.org/epp#clientRenewProhi
clientTransferProhibited https://icann.org/epp#clientTransfe
clientUpdateProhibited https: //icann.org/eppic 1 ientUpdatePro

 

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earning04d@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningo4@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Hedia, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earning04égmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAHES.NS.CLOUDFLARE .COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

 

Filed 01/03/19 Page 22 of 79

 

Mystery Solved &
Miscellany: Bay St Louis

Still has mot submitted its

2014 Audit to the Office of

Siete Auditor

 

Playing the local media for
fools here on the Coast is
nething mew part 2
(Updated)

&

Wendy Vitter for LAED US
Attorney

&

Ocean Springs PO has
Issued the following
statement apout Cancelling
Mordi Gros

*

 

epplied ¥y DomainTools com

Screenshot taken Dec 21, 2016

 

22
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 23 of 79

DNSSEC: unsigned

For more information on Khois status codes, please visit https://icann.org/epp

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

23
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 24 of 79

Whois Record on Aug 10, 2016

Domain Name: SLABBED.ORG

Domain ID: D158478989-LROR

WHOIS Server:

Referral URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2018-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status: clientDeleteProhibited https://icann.org/epp#clientDeletePro
Domain Status: clientRenewProhibited https://icann.org/eppéclientRenewProhib
Domain Status: clientTransferProhibited https://icann.org/epp#client Transfe
Domain Status: clientUpdateProhibited https://icann.org/epp#clientUpdatePro

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Hedia, LLC

Registrant Street: Post Office Box 788
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2262840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningo4@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Wiggins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2262840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Hedia, LLC
Tech Street: Post Office Box 768

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earning04@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAMES.NS.CLOUDFLARE.COM

Slabbed.org © 2018 DomainTools,

   

LLC All Rights Reserved

setae

Meantime up in the Hub
City, a journalist is
allegedly essauited

Bad News Friday Time
Stamp

Where there was light now
inere is Compicte darkness

  

By Om

Screenshot taken Apr 9, 2016

24
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 25 of 79

ONSSEC: unsigned

For more information on Whois status codes, please visit https://icann.org/epp

Slabhed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Mar 31, 2016

Domain Name: SLABBED.ORG

Domain ID: 0158478989-LROR

HHOTIS Server:

Referral URL: http: //wuw.godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2018-02-28721:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status: clientDeleteProhibited https: //www. icann.org/eppiclientDelete
Domain Status: clientRenewProhibited https: //www. icann.org/eppéc 1 ientRenewPry
Domain Status: clientTransferProhibited https: //www. icann.org/epp#clientTrary
Domain Status: clientUpdateProhibited https://www. icann.org/epp#clientUpdate

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO¢@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Wiggins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Wiggins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earningdda@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAMHES.NS.CLOUDFLARE.COM

Filed 01/03/19 Page 26 of 79

 

 

 

ery thant you...

 

 

 

are saying

Meads sheuld rofl at
PERS

 

megs tuppled By Comenteols com

 

 

Screenshot taken Aug 6, 2015

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

26
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 27 of 79

DNSSEC: unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

27
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 28 of 79

 

Whois Record on Mar 30, 2.016 ee

 

Domain Name: SLABBED.ORG

Domain ID: D158478989-LROR

WHOIS Server:

Referral URL: http://wuw.godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002 emt re
Registry Expiry Date: 2018-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146 ht |
Domain Status: clientDeleteProhibited https://www. icann.org/eppéclientDeleta
Domain Status: clientRenewProhibited https: //www. icann.org/epp#c 1 ientRenewPr]
Domain Status: clientTransterProhibited https: //uwuww. icann.org/epp#clientTrar
Domain Status: clientUpdateProhibited https://www. icann.org/epp#clientUpdata -
Registrant ID: CR42965567

Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC
Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577

Registrant Country: US

Registrant Phone: +1.2282840004

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningO4a@gmail.com

Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788

Admin City: Higgins

Admin State/Province: Mississippi

Admin Postal Code: 39577

Admin Country: US ae
Admin Phone: +1.2282840004 =
Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningo4égmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2262840004

Tech Phone Ext: a
Tech Fax:
Tech Fax Ext:
Tech Email: earningd4@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM Sauonehol Gken Aon G,2ni6
Name Server: JAMES .NS.CLOUDFLARE.COHM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 28

 

 

 

 

 

 

 

 
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 29 of 79

DNSSEC: unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Feb 26, 2016

Domain Name: SLABBED.ORG

Domain ID: D158478989-LROR

WHOIS Server:

Referral URL: http://www. godaddy.com
Updated Date: 2016-01-29T12:21:502
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2018-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status: clientDeleteProhibited https: //www. icann.org/epp#clientDelete
Domain Status: clientRenewProhibited https://www. icann.org/epp#c lientRenewPr]
Domain Status: clientTransferProhibited https: //www. icann.org/epp#cl ientTrar]
Domain Status: clientUpdateProhibited https: //www. icann.org/epp#clientUpdatq

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningo4@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Wiggins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2262840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningO4@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Hedia, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earningo4égmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAMES .NS.CLOUDFLARE .COM

Filed 01/03/19 Page 30 of 79

 

 

 

Wie ee pee

 

 

 

 

 

 

woes tenn 7 CamainTeals com

 

 

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

Screenshot taken Aug 6, 2015

30
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 31 of 79

ONSSEC: unsigned

Siabbed.org © 2018 DomainTcols, LLC Ail Rights Reserved

31
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Jan 14, 2016

Domain Name: SLABBED.ORG
Domain ID: D158478989-LROR

WHOIS Server:

Referral URL: http://www. godaddy.com
Updated Date: 2015-09-02T15:34:022
Creation Date:
Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status:
Domain Status:
Domain Status:
Domain Status:

2010-02-28T21: 34-002

clientDeleteProhibited https: //www. icann.org/epp#clientDelete
clientRenewProhibited https: //www. icann.org/eppi#clLientRenewPr
clientTransferProhibited https://www. icann.org/epp#clientTrar|
clientUpdateProhibited https://www. icann.org/epp#clientUpdat_

Filed 01/03/19 Page 32 of 79

 

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Higgins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.22682840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningOd@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.22862840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Wiggins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282640004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earningO4égmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAMES .NS.CLOUDFLARE.COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

 

 

Wire thee rire

 

 

lection Open, What ethers
are saying

 

mage toppled By DomainTools com

 

 

Screenshot taken Aug 6, 2015

32
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 33 of 79

DNSSEC: unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Dec 15, 2015

Domain Name: SLABBED.ORG

Domain ID: D158478989-LROR

WHOIS Server:

Referral URL: http://www.godaddy.com
Updated Date: 2015-09-02T15:34:022
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar: GaDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status: ClientDeleteProhibited https://www. icann.org/epp#clientDeleta
Domain Status: clientRenewProhibited https: //www. icann.org/epp#clientRenewPr
Domain Status: clientTransferProhibited https://uww. icann.org/eppéclient Tran
Domain Status: clientUpdateProhibited https://www. icann.org/epp#clientUpdat¢

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earningo4@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 768
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2262840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningo4@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Higgins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earning04é@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COHM
Name Server: JAMES.NS.CLOUDFLARE .COM

Filed 01/03/19

Page 34 of 79

 

 

Integreted Hesearch
voices Hae sermons

reteerth in Jeckeon County

Wiley thank yor.

 

 

 

Heads sheets rot ot
=

 

ways tupplied By Comer tecls com

 

 

Screenshot taken Aug 6, 2015

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

34
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 35 of 79

DNSSEC: unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved : 35
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Dec 14, 2015

Domain Name: SLABBED.ORG

Domain ID: D158478969-LROR

WHOIS Server:

Referral URL: http://www. godaddy.com
Updated Date: 2015-09-02T15:34:022
Creation Date: 2010-02-28T21:34:002
Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar: GoDaddy.com, LLC
Sponsoring Registrar IANA ID: 146

Domain Status: clientDeleteProhibited https: //www. icann.org/epp#clientDeleta
Domain Status: clientRenewProhibited https: //www. icann.org/eppic lientRenewPr
Domain Status: clientTransferProhibited https://www. icann.org/eppéclientTrar|
Domain Status: clientUpdateProhibited https://www. icann.org/epp#clientUpdata

Registrant ID: CR42965567
Registrant Name: Douglas Handshoe

Registrant Organization: Slabbed New Media, LLC

Registrant Street: Post Office Box 788
Registrant City: Wiggins

Registrant State/Province: Mississippi
Registrant Postal Code: 39577
Registrant Country: US

Registrant Phone: +1.226826840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earning04@gmail.com
Admin ID: CR42965569

Admin Name: Douglas Handshoe

Admin Organization: Slabbed New Media, LLC
Admin Street: Post Office Box 788
Admin City: Higgins

Admin State/Province: Mississippi
Admin Postal Code: 39577

Admin Country: US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earningO4@gmail.com

Tech ID: CR42965568

Tech Name: Douglas Handshoe

Tech Organization: Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City: Wiggins

Tech State/Province: Mississippi

Tech Postal Code: 39577

Tech Country: US

Tech Phone: +1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earning04@gmail.com

Name Server: SERENA.NS.CLOUDFLARE.COM
Name Server: JAMES .NS.CLOUDFLARE .COM

Filed 01/03/19

Page 36 of 79

 

 

 

 

 

Wi tey Ehem ee pore

Piestiee Open. Whet others
ae serine

remade shewbd rofl at
Messamet PERS

 

4 by Baomoalesh cow

 

 

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

Screenshot taken Aug 6, 2015

36
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 37 of 79

DNSSEC: unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 37
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Sep 3, 2015

Domain Name:SLABBED. ORG

Domain ID: D158478989-LROR

Creation Date: 2010-02-28721:34:002

Updated Date: 2015-09-02T15:34:022

Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar:GoDaddy.com, LLC (R91-LROR)
Sponsoring Registrar IANA ID: 146

WHOIS Server:

Referral URL:

Domain Status: clientDeleteProhibited -- http://www. icann.org/epp#clientDeld
Domain Status: clientRenewProhibited -- http://www. icann.org/epp#clientReneul
Domain Status: clientTransferProhibited -- http://www. icann.org/epp#clientTr
Domain Status: clientUpdateProhibited -- http://www. icann.org/eppaclientUpda

ID:CR42965567

Name:Douglas Handshoe
Organization:Slabbed New Media, LLC
Street: Post Office Box 788
City:Higgins
State/Province:Mississippi
Postal Code:39577
Country:US

Phone: +1. 2282840004

Phone Ext:

Fax:

Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant Fax Ext:

Registrant Email:earningo4@gmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Organization:Slabbed New Media, LLC
Admin Street: Post Office Box 788

Admin City:Wiggins

Admin State/Province:Mississippi

Admin Postal Code:39577

Admin Country:US

Admin Phone:+1.2262840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email:earningo4a@gmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:Slabbed New Media, LLC
Tech Street: Post Office Box 788

Tech City:Higgins

Tech State/Province:Hississippi

Tech Postal Code:39577

Tech Country:US

Tech Phone:+1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningO4@gmail.com

Name Server: SERENA.NS.CLOUDFLARE .COH

Name Server: JAMES .NS.CLOUOFLARE.COM
Slabbed.org

Filed 01/03/19

Page 38 of 79

 

 

 

Wig theme pee.

 

 

 

 

 

 

latipes Sepplicd by GasinTonks cam

 

 

Screenshot taken Aug 6, 2015

© 2018 DomainTools, LLC All Rights Reserved

38
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 39 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC:Unsigned

Slabbed.org

© 2018 DomainTools, LLC All Rights Reserved

39
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 40 of 79

 

Whois Record on Aug 25, 2015

Domain Name:SLABBED.ORG

Domain ID: D158478989-LROR

Creation Date: 2010-02-28T21:34:002

Updated Date: 2015-08-25T04:46:492

Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar:GoDaddy.com, LLC (R91-LROR)
Sponsoring Registrar IANA ID: 146

WHOIS Server:

Referral URL:

Domain Status: clientDeleteProhibited -- http://www. icann.org/epp#clientDele
Domain Status: clientRenewProhibited -- http://www. icann.org/epp#clientReneu
Domain Status: clientTransferProhibited -- http://www. icann.org/epp#clientTr]
Domain Status: clientUpdateProhibited -- http://www. icann.org/epp#clientUpda
Registrant ID:CR42965567

Registrant Name:Douglas Handshoe
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Wiggins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email:earningOd@gmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Organization:

Admin Street: Post Office Box 788
Admin City:Higgins

Admin State/Province:Hississippi

Admin Postal Code:39577

Admin Country:US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email:earningo4égmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 788

Tech City:Higgins

Tech State/Province:Mississippi

Tech Postal Code:39577

Tech Country:US

Tech Phone: +1. 2282640004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningo4da@gmail.com

 

 

Wetey eters yor.

 

The Shedy perch

 

 

are aaying

 

megs iepples ty Doma nToais com

 

 

Name Server :NS45.DOMAINCONTROL .COM
Name Server :NS46.DOMAINCONTROL . COH
Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

Screenshot taken Aug 6, 2015

40
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 41 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Neme Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC: Unsigned

Slabbed.org

© 2018 DomainTools, LLC All Rights Reserved

4
Case 1:15-cv-00382-HSO-JCG Document 329-4

Whois Record on Feb 13, 2015

Domain Name:SLABBED.ORG
Domain ID: D158478989-LROR
Creation Date: 2010-02-28721:34:002

Updated Date: 2014-10-03T15:42:202

Registry Expiry Date: 2016-02~26T21:34:002
Sponsoring Registrar:GoDaddy.com, LLC (R91-LROR)
Sponsoring Registrar IANA ID: 146

WHOIS Server:
Referral URL:
Domain Status:
Domain Status:
Domain Status:
Domain Status:
Registrant ID:CR42965567

Registrant Name:Douglas Handshce
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Wiggins

Registrant State/Province:Hississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email:earning04égmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Organizat Lon:

Admin Street: Past Office Box 788
Admin City:Wiggins

Admin State/Province:Mississippi
Admin Postal Code:39S77

Admin Country:US

Admin Phone: +1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Emall:earningo4agmail.com
Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 788
Tech City:Higgins

Tech State/Province:Mississippi
Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earning04égmail.com
Name Server :NS8035.HOSTGATOR.COM
Name Server :NS8036.HOSTGATOR.COM
Slabbed.org

Filed 01/03/19 Page 42 of 79

 

 

ee ceria

 

 

imoge Suppl ed by Doman Toate com

Screenshot taken Oct 26, 2014

 

clientDeleteProhibited -- http://www. icann.org/eppeclientDeleteProhibited
clientRenewProhibited -- http://www. icann.org/eppi#c lientRenewProhibited
ClientTransferProhibited -- http://www. icann.org/eppaclientTransferProhibited
clientUpdateProhibited -- hitp://www. icann.org/eppic LientUpdateProhibited

© 2018 DomainTools, LLC All Rights Reserved 42
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 43 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC : Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 43
Case 1:15-cv-00382-HSO-JCG

Whois Record on Dec 14, 2014

Domain Name:SLABBED.CRG

Domain ID: 0158478989-LROR

Creation Date: 2010-02-26721:34:002
Updated Date: 2014-10-039T15:42:202
Registry Expiry Date: 2016-02-28721:34:002
Sponsoring Registrar:GoDaddy.com, LLC (R31-LROR)
Sponsoring Registrar IANA ID: 146
WHOIS Server:

Referral URL:

Comain Status: clientDeleteProhibited
Domain Status: clientRenewPrcohibited
Domain Status: clientTransferProhibited
Domain Status: clientUpdateProhibited
Registrant ID:CR42965567

Registrant Name:Douglas Handshce
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Wiggins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email:earning04égmal1.com
Admin I0:CR42965569

Admin Name:Douglas Handshce

admin Organization:

Admin Street: Post Office Box 788
Admin City:Higgins

Admin State/Province:Hississippi
Admin Postal Code:39577

Admin Country:US

Admin Phone: +1.2282640004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Ematl:earning04égmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 788

Tech City:Wiggins

Tech State/Province:Hississippi

Tech Postal Code:39577

Tech Country: US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningO4é@gmail.com

Name Server :NS8035.HOSTGATOR.COM

Name Server :NS8036.HOSTGATOR.COM

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved

Document 329-4 Filed 01/03/19 Page 44 of 79

 

Some weeeye be Chie sine lao bows Taniood

 

 

image Supplied by Doma nTools com

 

Screenshot taken Oct 26, 2014

 
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 45 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
ONSSEC: Unsigned

Stabbed.org © 2018 DomainTools, LLC Ail Rights Reserved 45
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 46 of 79

Whois Record on Jun 3, 2014

Domain Name:SLABBED.ORG

Domain ID: D158476989-LROR

Creation Date: 2010-02-28721:34:002
Updated Date: 2014-02-19701:57:012
Registry Expiry Date: 2016-02-28721:34:002
Sponsoring Registrar :GeDaddy.com, LLC (R91-LROR)
Sponsoring Registrar IANA ID: 146
WHOIS Server:

Referral URL:

Domain Status: clientDeleteProhibited
Domain Status: clientRenewProhibited
Bomain Status: clientTransferProhibited
Domain Status: clientUpdateProhibited
Registrant ID:CR42965567

Registrant Name:Douglas Handshoe
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Higgins

Registrant State/Province:Mississippt
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.22862640004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email:earning0d@gmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Organization:

Admin Street: Past Office Box 788
Admin City:Higgins

Admin State/Province:Mississippi
Admin Postal Code:39577

Admin Country:US

Admin Phone: +1.22828¢0004

Admin Phone Ext

Admin Fax:

Admin Fax Ext:

Admin Email:earningodégmall.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 788

Tech City:Higgins

Tech State/Province:Mississippi

Tech Postal Code:39577

Tech Country:US

Tech Phone:+1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earning04agmail.com

Name Server :NS8035 .HOSTGATOR .COM

Name Server :NS8036.HOSTGATOR.COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

46
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 47 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC: Uns igned

Siabbed.org © 2018 DomainTools, LLC All Rights Reserved

a7
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 48 of 79

Whois Record on Feb 19, 2014

Domain Name: SLABBED.ORG

Domain ID: D1S8478989-LROR

Creation Date: 2010-02-28T21:34:002
Updated Date: 2014-02-19T01:57:012
Registry Expiry Date: 2016-02-28T21:34:002
Sponsoring Registrar:GcaDaddy.com, LLC (R91-LROR)
Sponsoring Registrar IANA ID: 146
HHOIS Server:

Referral URL:

Domain Status: clientDeleteProhibited
Domain Status: clientReneuProhibited
Domain Status: client TransferProhibited
Domain Status: clientUpdateProhibited
Registrant ID:CR42965567

Registrant Name:Douglas Handshoe
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Wiggins

Registrant State/Province:Mississippil
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.22828¢0004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Emall:earning04@gmail.com
Admin 10:CR42965569

Admin Name:Douglas Handshce

Admin Organization:

Admin Street: Post Office Box 768
Admin City:Higgins

Admin State/Province:Mississippi
Admin Postal Code:39577

&dmin Country:US

Admin Phone:+1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email:earning04égmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 768

Tech City:Higgins

Tech State/Province:Mississippi

Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningO4égmail.cam

Name Server :NSB03S.HOSTGATOR.COM

Name Server :NS8036.HOSTGATOR.COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

48
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 49 of 79

Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name

Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
DNSSEC :Unsigned

Slabbed.org

© 2018 DomainTools, LLC All Rights Reserved

49
Case 1:15-cv-00382-HSO-JCG

Whois Record on Feb 18, 2014

Domain Name:SLABBED.ORG

Domain ID: 01S647898S-LROR
Creation Date: 2010-02-28T21:34:002
Updated Date: 2013-01-28T20: 10:592

Document 329-4 Filed 01/03/19 Page 50 of 79

No adjacent screenshot
available for this date.

Registry Expiry Date: 2016-02-28721:34:002
Sponsoring Registrar:GoDeddy.com, LLC (R91-LROR)

Sponsoring Registrar IANA ID: 146
WHOIS Server:
Referral URL:
Domain Status:
Domain Status:

clientDeleteProhibited
clientReneuProhibited
Domain Status: clientTransferPrchibited
Oomain Status: clientUpdateProhibited
Registrant ID:CR42965567

Registrant Name:Couglas Handshae
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Wiggins

Registrant State/Province:Mississipp1
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2262640004
Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Emall:earning04@gmail.com
Admin ID:CR42965569

Admin Neme:Ocugias Handshoe
Admin Organization:

Admin Street: Post Office Box 786
Admin City:Higgins

Admin State/Province:Hississippi
Admin Postal Cade:39577

Admin Country:US

Admin Phone: +1.2282840004

fdmin Phone Ext:

Rdmin Fax:

Admin Fax Ext:

Admin Email:earningo4@gmail.com
Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 786
Tech City:Higgins

Tech State/Province:Mississippi
Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2282640004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningOd@gmail.com
Name Server :NS1.DREAMHOST.COM
Name Server :NS2.DREAMHOST.COM
Slabbed.org

© 2018 DomainTools, LLC All Rights Reserved 50
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 51 of 79

Name Server :NS3.DREAMHOST.CCM
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC: Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 51
Case 1:15-cv-00382-HSO-JCG

Whois Record on Jan 31, 2014

Domain Name:SLABBED.ORG

Bomain ID: D1S8478989-LROR

Creation Date: 26-Feb-2010 21:34:00 UTC
Updated Date: 28-Jan-2013 20:10:53 UTC

Document 329-4 Filed 01/03/19 Page 52 of 79

No adjacent screenshot
available for this date.

Registry Expiry Date: 26-Feb-2016 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, LLC (R91-LROR)

Sponsoring Registrar IANA ID: 146
HHOIS Server:

Referral URL:

Domain Status: clientDeleteProhibited
Domain Status: clientRenewPrchibited
Domain Status: clientTransferProhibited
Domain Status: clientUpdateProhibited
Registrant ID:CR42965567

Registrant Name:Douglas Handshoe
Registrant Organization:

Registrant Street: Post Office Box 788
Registrant City:Higgins

Registrant State/Province:Mississippl
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2262640004
Registrant Phane Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email:earningQ4agmall.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe
Admin Organization:

Admin Street: Post Office Box 768
Admin City:Higgins

Admin State/Province:Mississippi
Admin Postal Code:39577

Admin Country:Us

Admin Phone: +1.2282640004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email:earningo4égmail.com
Tech ID:CR42965568

Tech Name:Ocugias Handshce

Tech Organization:

Tech Street: Post Office Box 786
Tech City:Higgins

Tech State/Province:Mississippi
Tech Postal Code:33577

Tech Country:US

Tech Phone:+1.2262840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email:earningo4agmail.com
Name Server :NS1.DREAMHOST.COM
Name Server:NS2.DREAMHOST.COM
Slabbed.org

© 2018 DomainTools, LLC All Rights Reserved 52
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 53 of 79

Name Server:NS3.DREAMHOST.COM
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC: Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 53
Case 1:15-cv-00382-HSO-JCG

Whois Record on Feb 26, 2013

Comain 1D:0158478969-LROR

Domain Name: SLABBED .ORG

Created 0n:28-Feb-2010 21:34:00 UTC

Last Updated On:26-Jan-2013 20:10:53 UTC
Expiration Date:28-Feb-2016 21:34:00 UTC

Document 329-4 Filed 01/03/19 Page 54 of 79

No adjacent screenshot
available for this date.

Sponsoring Registrar :GeDaddy.com, LLC (R91-LROR)

Status:CLIENT DELETE PROHIBITED
Status:CLIENT RENER PROHIBITED
Status:CLIENT TRANSFER PROHIBITED
Status:CLIENT UPDATE PROHIBITED
Registrant ID:CR42965567
Registrant Name:Couglas Handshoe
Registrant Street1:Post Office Box 788
Registrant Street2:

Registrant Street3:

Registrant City:Wiggins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone: +1.2262840004
Registrant Phone Ext.:

Registrant FAX:

Registrant FAX Ext.:

Registrant Email:earning04@gmail.com
Admin ID:CR42965569

Admin Name:Dcuglas Handshoe
Admin Streeti:Post Office Box 788
Admin Street2:

Admin Street3:

Admin City:Higgins

Admin State/Province:Mississippi
Admin Postal Code:39577

Admin Country:US

Admin Phone: +1.2262640004

Admin Phone Ext.:

Admin FAX:

Admin FAX Ext.:

Admin Email: earningO4@gmail.com
Tech I0:CR42965S568

Tech Name:Douglas Handshce

Tech Streeti:Post Office Box 788
Tech Street2:

Tech Street3:

Tech City:Higgins

Tech State/Province:Mississippi
Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2282840004

Tech Phone Ext.:

Tech FAX:

Tech FAX Ext.:

Tech Email:earning0¢@gmail.com
Name Server:NS1.DBREAMHOST.COM
Name Server :NS2.DREAMHOST.COM
Stabbed.org

© 2018 DomainTools, LLC All Rights Reserved
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 55 of 79

Name Server:NS3.DREANHOST. COM
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
ONSSEC: Unsigned

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved

55
Case 1:15-cv-00382-HSO-JCG

Whois Record on Mar 20, 2012

Domain ID:D158478989-LROR

Domain Name:SLABBED. ORG

Created On:28-Feb-2010 21:34:00 UTC
Last Updated On: 15-Feb-2012 18:38:53 UTC
Expiration Date:28-Feb-2013 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, LLC (R91-LROR)
Status: CLIENT DELETE PROHIBITED
Status:CLIENT RENEW PROHIBITED
Status:CLIENT TRANSFER PROHIBITED
Status: CLIENT UPDATE PROHIBITED
Registrant ID:CR42965S67

Registrant Name:Douglas Handshoe
Registrant Streeti:Post Office Box 788
Registrant Street2:

Registrant Street3:

Registrant City:Higgins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext.:

Registrant FAX:

Registrant FAX Ext.:

Registrant Email:earning04@gmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Streeti:Post Office Box 788
Admin Street2:

Admin Street3:

Admin City:Wiggins

Admin State/Province:Mississipp1
Admin Postal Code:39577

Admin Country:US

Admin Phone: +1.2282840004

Admin Phone Ext.:

Admin FAX:

Admin FAX Ext.:

Admin Email:earningo4a@gmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Streeti:Post Office Box 768
Tech Street2:

Tech Street3:

Tech City:Higgins

Tech State/Province:Mississippi

Tech Postal Cede:39577

Tech Country:US

Tech Phone: +1.2282840004

Tech Phone Ext.:

Tech FAX:

Tech FAX Ext.:

Tech Email:earningO4@gmail.com

Name Server :NS1.DREAMHOST.COM

Name Server :NS2.DREAMHOST.COM

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

Document 329-4 Filed 01/03/19 Page 56 of 79

56
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 57 of 79

Name Server:NS3.DREANHOST.COM
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
ONSSEC :Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

57
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 58 of 79

Whois Record on Feb 15, 2012 No adjacent screenshot

available for this date.
Domain ID:0158478989-LROR

Domain Name:SLABBED.ORG

Created On:26-Feb-2010 21:34:00 UTC
Last Updated On:15-Feb-2012 00:47:48 UTC
Expiration Date:28-Feb-2013 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status: 0K

Status :RENERPERIOD

Registrant [0:CR42965567

Registrant Name:Douglas Handshoe
Registrant Street1:Post Office Box 788
Registrant Street2:

Registrant Street3:

Registrant City:Wiggins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext.:

Registrant FAX:

Registrant FAX Ext.:

Registrant Email:earning0d@gmail.com
Admin ID:CR42965569

Admin Name:Douglas Handshoe

fdmin Streeti:Post Office Box 788
fidmin Street2:

Admin Street3:

Admin City:Higgins

Admin State/Province:Mississippl
fdmin Postal Code:39577

Admin Country:US

Admin Phone: +1.2282840004

Admin Phone Ext.:

Admin FAX:

Admin FAX Ext.:

Admin Email:earningo4égmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Streeti:Post Office Box 788

Tech Street2:

Tech Street3:

Tech City:Higgins

Tech State/Province:Mississippi

Tech Postal Code:39577

Tech Country:uS

Tech Phone: +1.2262840004

Tech Phone Ext.:

Tech FAX:

Tech FAX Ext.:

Tech Email:earning04é@gmail.com

Name Server:NS1.DREAHHOST.COM

Name Server :NS2.DREAMHOST.COM

Name Server :NS3.DREAMHOST.COM

Name Server:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 58
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 59 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC:Unsigned

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved 59
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 60 of 79

Whois Record on Feb 13, 2012

Domain ID:0158478389-LROR

Domain Name: SLABBED.ORG

Created On:28-Feb-2010 21:34:00 UTC
Last Updated On:08-Feb-2012 11:13:30 UTC
Expiration Date:28-Feb-2012 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:PENDING TRANSFER

Registrant ID:CR4296S567

Registrant Name:Douglas Handshoe
Registrant Streeti:Post Office Box 788
Registrant Street?:

Registrant Street3:

Registrant City:Wiggins

Registrant State/Province:Mississippi
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext.:

Registrant FAX:

Registrant FAX Ext.:

Registrant Email:dkhcpag@belisouth.net
Admin ID:CR42965569

Admin Name:Douglas Handshoe

Admin Streeti:Post Office Box 788
Admin Street2:

Admin Street3:

Admin City:Higgins

Admin State/Province:Mississippi
Admin Postal Code:39577

Admin Country:US

Admin Phone:+1.2262840004

Admin Phone Ext.:

Admin FAX:

Admin FAX Ext.:

Admin Email: dkhcpaébellscuth.net

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Streeti:Post Office Box 788
Tech Street2:

Tech Street3:

Tech Clity:Higgins

Tech State/Province: Mississippi

Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2282840004

Tech Phone Ext.:

Tech FAX:

Tech FAX Ext.:

Tech Email: dkhcpa@beliscuth.net

Name Server:NS1.BLUEHOST.COM

Name Server :NS2.BLUEHOST.COH

Name Server:

Name Server:

Name Server:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

60
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 61 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
ONSSEC: Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 61
Case 1:15-cv-00382-HSO-JCG

Whois Record on Feb 9, 2012

Domain I0:D1S8476989-LROR

Domain Name:SLABBED.ORG

Created Qn:28-Feb-2010 21:34:00 UTC

Last Updated On:08-Feb-2012 11:13:30 UTC
Expiration Oate:28-Feb-2012 21:34:00 UTC

Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)

Status:0K

Registrant ID:CR4296S567
Registrant Name:Couglas Handshoe
Registrant Streeti:Post Office Box 788
Registrant Street2:

Registrant Street3:

Registrant City:Niggins
Registrant State/Province:Mississippl
Registrant Postal Code:39577
Registrant Country:US

Registrant Phone:+1.2282840004
Registrant Phone Ext.:
Registrant FAX:

Registrant FAX Ext.:

Registrant Email:dkhcpaébellsouth.net
Admin ID:CR42965569

Admin Name:Couglas Handshoe
Admin Streeti:Post Office Box 788
Admin Street2:

Admin Street3:

Admin City:Wiggins

Admin State/Province:Hississippi
fdmin Postal Code:39577

&dmin Country:US

Admin Phone: +1.2282840004

Admin Phone Ext.:

Admin FAX:

Admin FAX Ext.:

Admin Email:dkhcpa@belisouth.net
Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Streeti:Post Office Box 788
Tech Street2:

Tech Streets:

Tech City:Higgins

Tech State/Province:Mississippi
Tech Postal Code:39577

Tech Country:US

Tech Phone: +1.2262840004

Tech Phone Ext.:

Tech FAX:

Tech FAX Ext.:

Tech Email:dkhcpatbeltscuth.net
Name Server:NS1.BLUEHOST.COM
Name Server :NS2.BLUEHOST.COM
Name Server:

Name Server:

Name Server:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

Document 329-4 Filed 01/03/19 Page 62 of 79

62
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 63 of 79

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC :Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 63
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 64 of 79

Whois Record on Jan n, 2012 No adjacent screenshot

available for this date.
Domain 10:D158478989-LROR

Domain Name: SLABBED.ORG

Created 0n:28-Feb-2010 21:34:00 UTC

Last Updated On:29-May-2011 11:06:18 UTC
Expiration Date:28-Feb-2012 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:CLIENT DELETE PROHIBITED

Status: CLIENT RENEW PROHIBITED

Status:CLIENT TRANSFER PROHIBITED

Status:CLIENT UPDATE PROHIBITED

Registrant ID:CR42965567

Registrant Name:Registration Private

Registrant Organization:Domains By Proxy, LLC
Registrant Street 1:0omainsByProxy.com
Registrant Street2:15111 N. Hayden Rd., Ste 160, PHB 353
Registrant Street3:

Registrant City:Scottsdale

Registrant State/Province:Arizona

Registrant Postal Code:85260

Registrant Country:US

Registrant Phone:+1.4806242599

Registrant Phone Ext.:

Registrant FAX:+1.4806242598

Registrant FAX Ext.:

Registrant Email:SLABBED.ORGédomainsbyproxy.com
Admin ID:CR42965569

Admin Name:Registration Private

Admin Organization:Domains By Proxy, LLC

Admin Street 1:DomainsByProxy.com

Admin Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Admin Street3:

Admin City:Scottsdale

Admin State/Province:Arizena

Admin Postal Code:85260

Admin Country:US

Admin Phone:+1.4806242599

Admin Phone Ext.:

Admin FAX:+1.4806242598

Admin FAX Ext.:

Admin Email:SLABBED.ORGédomainsbyproxy.com

Tech 10:CR42965568

Tech Name:Registraticn Private

Tech Crganization:Domains By Proxy, LLC

Tech Street 1:ComainsByProxy.com

Tech Street2:15111 N. Hauden Rd., Ste 160, PMB 353
Tech Street3:

Tech City:Scottsdale

Tech State/Province: Arizona

Tech Postal Code:85260

Tech Country:US

Tech Phone: +1.4806242599

Tech Phone Ext.:

Tech FAX:+1.4806242598

Tech FAX Ext.:

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved 64
Case 1:15-cv-00382-HSO-JCG

Tech
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name

Email: SLABBED.ORG@domainsbyuproxy.com
Server :NS1i9.DOMAINCONTROL.COH
Server :NS20.DOMAINCONTRGL .COM
Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

ONSSEC : Unsigned

Slabbed.org

Document 329-4 Filed 01/03/19 Page 65 of 79

© 2018 DomainTools, LLC All Rights Reserved 65
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 66 of 79

Whois Record on Jun 20, 200

Domain ID:D156478989-LROR

Domain Name: SLABBED. ORG

Created (n:28-Feb-2010 21:34:00 UTC

Last Updated O0n:29-May-2011 11:06:18 UTC
Expiration Date:26-Feb-2012 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:CLIENT DELETE PROHIBITED

Status:CLIENT RENEW PROHIBITED

Status:CLIENT TRANSFER PROHIBITED

Status:CLIENT UPDATE PROHIBITED

Registrant ID:CR42965567

Registrant Name:Registration Private

Registrant Crganization:Domains by Proxy, Inc.
Registrant Street1:DomainsByProxy.com
Registrant Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Registrant Street3:

Registrant City:Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code:85260

Registrant Country:US

Registrant Phone:+1.4806242599

Registrant Phone Ext.:

Registrant FAX:+1.4806242598

Registrant FAX Ext.:

Registrant Email:SLABBED.ORG@domainsbyproxy.com
Admin ID:CR42965569

Admin Name:Registration Private

Admin Organization:Demains by Proxy, Inc.

Admin Street 1:DomainsByProxy.com

Admin Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Admin Street3:

Admin City:Scottsdale

Admin State/Province:Arizona

Admin Postal Code:65260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext.:

Admin FAX: +1.4806242598

Admin FAX Ext.:

Admin Email:SLABBED.ORG@domainsbyproxy.com

Tech ID:CR42965568

Tech Name:Registration Private

Tech Organization:Oomains by Proxy, Inc.

Tech Street1:DomainsByProxy.com

Tech Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Tech Street3:

Tech City:Scottsdale

Tech State/Province:Arizona

Tech Postal Code:865260

Tech Country:US

Tech Phone: +1.4806242599

Tech Phone Ext.:

Tech FAX: +1.4806242598

Tech FAX Ext.:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

66
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 67 of 79

Tech Email:SLABBED.ORGécomainsbyproxy.com

Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name

Server :NS19.DOHAINCONTROL .COH
Server :NS20 .DOMAINCONTROL .COM
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:
Server:

DNSSEC: Unsigned

Slabbed.org

© 2018 DomainTools, LLC Alt Rights Reserved

67
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 68 of 79

Whois Record on Apr 19, 2011

Domain ID:D158478989-LROR

Domain Name:SLABBED.ORG

Created On:28-Feb-2010 21:34:00 UTC

Last Updated On: 18-Apr-2011 19:11:20 UTC
Expiration Date:28-Feb-2012 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:CLIENT BELETE PROHIBITED

Status:CLIENT RENEW PROHIBITED

Status:CLIENT TRANSFER PROHIBITED

Status:CLIENT UPDATE PROHIBITED

Registrant ID:CR42965567

Registrant Name:Registration Private

Registrant Organization:Domains by Proxy, Inc.
Registrant Street1:ComainsByProxy.com
Registrant Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Registrant Street3:

Registrant City:Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code:85260

Registrant Country:US

Registrant Phone:+1.4806242599

Registrant Phone Ext.:

Registrant FAK:+1.4806242598

Registrant FAX Ext.:

Registrant Email:SLABBED .ORG@domainsbyproxy.com
Admin ID:CR42969569

Admin Name:Registration Private

Admin Organization:Domains by Proxy, Inc.

Admin Street 1:ComainsByProxy.com

Admin Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Admin Street3:

Admin City:Scottsdale

Admin State/Province:Ar izona

Admin Postal Code:85260

Admin Country:Us

Admin Phone:+1.48062492599

&dmin Phone Ext.:

Admin FAX:+1.4806242598

Admin FAX Ext.:

Admin Email: SLABBED.ORG@domainsbyproxy.com

Tech ID:CR42965568

Tech Name:Registration Private

Tech Organization:Domains by Proxy, Inc.

Tech Street 1:DomainsByProxy.com

Tech Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Tech Street3:

Tech City:Scottsdale

Tech State/Province: Arizona

Tech Postal Code:85260

Tech Country:US

Tech Phone:+1.4606242599

Tech Phone Ext.:

Tech FAX:+1.4806242598

Tech FAX Ext.:

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

68
Case 1:15-cv-00382-HSO-JCG

Tech
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name

Email:SLABBED.CRG@cdomainsbyproxy.com
Server :NS19.DOMAINCGNTROL.COM
Server :NS20.DOMAINCONTROL .COM
Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

Server:

DNSSEC: Unsigned

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved

Document 329-4 Filed 01/03/19 Page 69 of 79

69
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 70 of 79

Whois Record on May 3, 2010

Bomain I0:D158478989-LROR

Domain Name: SLABBED.ORG

Created Gn:28-Feb-2010 21:34:00 UTC

Last Updated On:30-Apr-2010 03:48:23 UTC
Expiration Date:28-Feb-2012 21:34:00 UTC
Sponsor ing Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:CLIENT DELETE PROHIBITED

Status:CLIENT RENEH PROHIBITED

Status:CLIENT TRANSFER PROHIBITED

Status:CLIENT UPDATE PROHIBITED

Registrant ID:CR42965567

Registrant Name:Registration Private

Registrant Organization:Domains by Proxy, Inc.
Registrant Street 1:DomainsByProxy.com
Registrant Street2:15111 N. Hayden Rd., Ste 160, PMB 3593
Registrant Street3:

Registrant City:Scottsdale

Registrant State/Province:Arizona

Registrant Postal Code:85260

Registrant Country:US

Registrant Phone: +1.4806242599

Registrant Phone Ext.:

Registrant FAX:+1.4806242598

Registrant FAX Ext.:

Registrant Email:SLABBED .ORGédomainsbuproxy.com
fidmin ID:CR42965569

Admin Name:Registration Private

Admin Organization:Domains by Proxy, Inc.

Admin Street 1:DomeinsByProxy.com

Admin Street2:15111 N. Hayden Rd., Ste 160, PM8 353
fidmin Street3:

Admin City:Scottsdale

Admin State/Province:Arizona

Admin Postal Code:85260

Admin Country:uS

Admin Phone: +1.4806242599

Admin Phone Ext.:

Admin FAX:+1.4806242538

Admin FAX Ext.:

Admin Email:SLABBED.ORG@doma insbyproxy.com

Tech 10:0R42965568

Tech Name:Registration Private

Tech Organizatien:Domains by Proxy, Inc.

Tech Street i:DomainsByProxy.com

Tech Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Tech Street3:

Tech City:Scottsdale

Tech State/Province: Arizona

Tech Postal Code:85260

Tech Country:US

Tech Phone:+1.4806242599

Tech Phone Ext.:

Tech FAX:+1.4806242598

Tech FAX Ext.:

Stabbed.org © 2018 DomainTools, LLC All Rights Reserved

No adjacent screenshot
available for this date.

70
Case 1:15-cv-00382-HSO-JCG

Tech
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name
Name

Email: SLABBED. ORG@domainsbyproxy.com
Server :NS1i9 .DOMAINCONTROL .COM
Server :NS20.DOMAINCONTROL . CON
Server:

Server:

Server:

Server:

Server:

server:

Server:

Server:

Server:

Server:

Server:

DNSSEC: Unsigned

Slabbed.org

Document 329-4 Filed 01/03/19 Page 71 of 79

© 2018 DomainTools, LLC All Rights Reserved 71
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 72 of 79

Whois Record on Mar 1, 2010 No adjacent screenshot

available for this date.
Domain 1D:0158478989-LROR

Domain Name: SLABBED.ORG

Created On:28-Feb-2010 21:34:00 UTC

Last Updated On:28-Feb-2010 21:34:02 UTC
Expiration Date:28-Feb-2012 21:34:00 UTC
Sponsoring Registrar:GoDaddy.com, Inc. (R91-LROR)
Status:CLIENT DELETE PROHIBITED

Status:CLIENT RENEW PROHIBITED

Status:CLIENT TRANSFER PROHIBITED

Status:CLIENT UPDATE PROHIBITED

Status: TRANSFER PROHIBITED

Status :ADDPERTIOD

Registrant ID:CR42965567

Registrant Name:Registratlon Private

Registrant Organization:Domains by Proxy, Inc.
Registrant Street 1:DomainsByProxy.com
Registrant Street2:15111 N. Hayden Rd., Ste 160, PMB 353
Registrant Streets:

Registrant City:Scottsdale

Registrant State/Province: Arizona

Registrant Postal Code:85260

Registrant Country:US

Registrant Phone:+1.4806242599

Registrant Phone Ext.:

Registrant FAK:+1.4806242598

Registrant FAX Ext.:

Registrant Email:SLABBED.ORGeédomainsbyproxy.com
Admin ID:CR42965569

Admin Name:Registration Private

Admin Organization:Oomains by Proxy, Inc.

Admin Streeti:ComainsByProxy.com

Admin Street2:15111 N. Hayden Rd., Ste 160, PHB 353
Admin Street:

Admin City:Scottsdale

Admin State/Province: arizona

Admin Postal Code:85260

Admin Country:US

Admin Phone: +1.4806242599

Admin Phone Ext.:

Admin FAX: +1.4806242598

Admin FAX Ext.:

Admin Email: SLABBED.ORGédomainsbyproxy.com

Tech ID:CR42965568

Tech Name:Registration Private

Tech Grganization:Domains by Proxy, Inc.

Tech Street 1:DomainsByProxy.com

Tech Street2:15111 N. Hayden Rd., Ste 160, PHB 359
Tech Street3:

Tech City:Scottsdale

Tech State/Province: Arizona

Tech Postal Code:85260

Tech Country:US

Tech Phone:+1.4806242559

Tech Phone Ext.:

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 72
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 73 of 79

Tech FAX:+1.4806242598

Tech FAX Ext.:

Tech Email: SLABBED.CRG@domainsbyproxy.com
Name Server:NS19.0GMAINCGNTROL .COM
Name Server :NS20.D0MAINCONTROL .COM
Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

Name Server:

DNSSEC: Unsigned

Stabbed.org © 2018 DomainTools, LLC Ail Rights Reserved

73
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 74 of 79

Hosting History

DomainTools tracks changes to a domain name's IP address, name server and registrar. These
events can be useful signals that may indicate more macro events, including: domain name
sales, transfers or deletions; taking a site live with new content; or a change in registration or

hosting profile.

Registrar History

No records found for this domain.

Name Server History

Event Date
Sep 3, 2015
Aug 26, 2015
Aug 25, 2015
Feb 20, 2014
Feb 19, 2014
Feb 15, 2012
Feb 9, 2012
Mar 1, 2010

IP Address History

Event Date
Jan 6, 2017
Oct 16, 2015
Oct 1, 2015
Sep 16, 2015
Sep 3, 2015
Aug 25, 2015
Feb 20, 2014
Feb 15, 2012
Feb 9, 2012
Feb 7, 2012
Oct 14, 2011
Oct 1, 2011
May 3, 2071
Apr 10, 2011
Mar 9, 2010

Slabbed.org

Action
Transfer
Transfer
Transfer
Transfer
Transfer
Transfer
Transfer

New

Action
Change
Change
Change
Change
Change
Change
Change
Change
Change
Change
New

Not Resoivable
Change
New

New

New Server
cloudflare.com
domaincontrol.com
cloudflare.com
hostgator.com
domaincontrol.com
dreamhost.com
bluehost.com

domaincontroi.com

New IP
104,.25.86.30
104.25.110.22
108.162.200.54
104.27.176.159
104.27.177.159
§4.200.139.248
192.185.5.169
208.113.237.192
69.195.68.56
72,167.232.211
64.202.189.170
64.202.189.170
72.167.232.211
72.167.232.211

© 2018 DomainTools, LLC All Rights Reserved

Previous Server
domaincontral.com
cloudflare.com
hostgator.com
domaincontro!.com
dreamhost.com
bluehost.com

domaincontrol.com

Previous IP
104.25.110.22
108.162.200.54
104.27.176.159
104.27.177.159
54.200.139.248
192.185.5.169
208.113.237.192
69.195.68.56
72.167.292.211
64.202.189.170
64.202.189.170
72.167,232.211

74
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 75 of 79

Screenshot History

DomainTools captures snapshots of website homepages on regular intervals. This content is
useful for researchers to understand how a domain was used at various points in time. Due to the
relatively high storage costs of screenshot data, the coverage of screenshot histories is in most
cases not as thorough as Whois or hosting data, and this is especially true for dates early in a

domain's

history.

DomainTools has 6 records collected between Oct 26, 2014 and Mar 19, 2018.

 

Slabbed.org

Mar 19, 2018

Apr 9, 2016

 

 

 

 

 

 

Aug 19, 2017

Dec 21, 2016

 

 

 

 

 

 

Aug 6, 2015

© 2018 DomainTools, LLC All Rights Reserved

Your orev to thin vite hin bern Hmitrd

moge Supplied 8) DomosnTools com

 

 

Oct 26, 2014

75
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 76 of 79

Connected Domains

Shared IP Address

DomainTools uses proprietary techniques to discover other domain names that are hosted on the
same IP address (web host) as Slabbed.org. This is a sample of up to 100 randomly-selected
domains from that dataset. Access to this data provides context in cases where knowing
associated domain names has value.

The exhaustive list of connected domains by IP address is available in the Reverse IP product at
DomainTools.com.

Domain Created Registrant
davidhatrabedian.org Oct 5, 2009 Heart of America Prison Ministries
drivingtests.co.nz - Drivingtests.co.nz
kotharijewelry.com May 11, 2009 Kothari Diamonds and Jewels
slabbed.org Feb 28, 2010 Slabbed New Media, LLC
tansee.com Mar 12, 2006 Tansee.com

Slabbed.org © 2018 DomainTools, LLC All Rights Reserved 76
Case 1:15-cv-00382-HSO-JCG Document 329-4 Filed 01/03/19 Page 77 of 79

Shared Name Server

DomainTools uses proprietary techniques to discover other domain names that are hosted on the
same name server as Slabbed.org. This is a sample of up to 100 randomly-selected domains
from that dataset. Access to this data provides context in cases where knowing associated

domain names has value.

The exhaustive list of connected domains by name server is available in the Name Server Report

product at DomainTools.com.

Domain
346pp.com
7559927.com
7haodian.net

aboutcannabisextracts.com

academiaevolucao.com.br
achmadabdul.m!
aharquego.tk
alsondiso.cf
asmovie.cf
battboysq.tk
bayradio.m!
beckexec.com
beldex.io
bforeverfilmst .gq
bijeljina.net
bfoodsaintandbeers.com
bis-gmbh.tk
brewery-equipmentjp
canarias.on!
cclecontine.xyz
cellphonesforsales.cf
claitreviewn.mi
colorfish.mx
cuisutni.tk

differe.info
dispcitamoun.tk
enterprisematter.com
etechbeta.com
feignteas.us
foofightersva.com
freloadtexod.tk
gettongmuch.gq
goodhotelguide.com
gerdonbennett.ga
gtwingmii.tk

Slabbed.org

Created Registrant
Apr 7, 2017 346pp.com
Mar 25, 2017 7558927.com
Nov 29, 2018 See PrivacyGuardian.org
Dec 19, 2017 Contact Privacy Inc. Customer 1242047060
Mar 28, 2003 Soccol e Socco! LTDA
- Mali Diti B.V.
- Centrafrique TLD B.V.
- BV Dot TK
: Mali Dili B.V.
Feb 5, 2018 (brahim Ati
Mar 23, 2018 Beldex.io
: Equatorial Guinea Domains B.V.
Sep 24, 2014 BD
Sep 25, 2018 WhoisGuard, Inc.
- BV Dot TK
Feb 24, 2014 Co.Mac. Sr
Jun 16, 2014 -
Aug 13, 2018 Scott Vue
- Centrafrique TLD B.V.
- Mati Dili B.V.
May 17, 2017 WhoisGuard Protected
- BV Dot TK
Dec 21, 2017 Domains By Proxy, LLC
- BV Det TK
Oct 30, 2012 AtreNet
Nov 8, 2017 THE ENDURANCE INTERNATIONAL GROUP, INC.
Dec 20, 2018 SEO Department
May 25, 2018 Domains By Proxy, LLC
- BV Dot TK
: Equatorial Guinea Domains B.V.
Aug 5, 2002 REDACTED FOR PRIVACY
: Gabon TLD B.V.
- BV Dot TK
© 2018 DomainTools, LLC All Rights Reserved 77
Case 1:15-cv-00382-HSO-JCG

Document 329-4 Filed 01/03/19 Page 78 of 79

hardyyan.com dun 21, 2013 Domains By Proxy, LLC
hh98s.net Apr 8, 2016 WhoisGuard, [nc.

incolea.ml : Mali Dili B.V.

jaxcufil.bid Feb 5, 2018 -

jbsobo.cf - Centrafrique TLD B.V.
jenandben.com.au - FISHER, JENNA
joinsnapcard.com Oct 1, 2013 Domains By Proxy, LLC
junglenastix.com Oct 11, 2018 Domains By Proxy, LLC
konolpevru.info Oct 5, 2018 Konolpevru.info

lyajerrutach.mt . Mali Dili B.V.
mackie-smithfamilyreunion.com Apr 24, 2014 REDACTED FOR PRIVACY
majigomama.com Dec 22, 2017 Whois Privacy Protection Service by onamae.com
mediaartists.m! - Mali Diti B.V.

metroteam4u.com Feb 15, 2006 REDACTED FOR PRIVACY
modetrailwaytracks.co.uk Jan 30, 2018 Modelrailwaytracks.co.uk
mvixentibrary.ga : Gabon TLD B.V.
nebelengineersconstructors.com Apr 23, 2010 Webfitter LLC

news24eg.com Jan 7, 2015 news24eg.com

nfzhip.m! - Mali Oiti B.V.

nhoriangesq.ga - :

oceano.com.pe - EDITORIAL OCEANO PERUANA S.A.
onlinedatingab.ml - Mali Dili B.V.
paperweightreviews.info Jul 5, 2018 See PrivacyGuardian.org
parsi-leam.ir - Milad Rashvand

penrijure.tk - BV Dot TK

perssubtextchild.cf - Centrafrique TLD B.V.
ranyaendri7853.ga : Gabon TLD B.V.

raunerha.ga - Gabon TLD B.V.
rayban-pascher.com Mar 17, 2017 WhoisGuard, Inc.

rfeineckei.ga - Gabon TLD B.V.

rompproder.gq - Equatorial Guinea Domains B.V.
tulesofsurvivalgenerator.top Feb 18, 2018 WhoisGuard, Inc.

sakenavi.com May 19, 2000 Whois Privacy Protection Service, Inc.
saypopokas.tk - BV Dot TK

sh.mk Nov 15, 2018 Lii Hone

siohardsobtio.ct - Centrafrique TLD B.V.
sspoker.net Oct 11, 2018 Bet Coding

steelbrain.me Apr 14, 2016 c/o whoisproxy.com
stitchersgarden.biz Dec 2, 2017 Whois Privacy Corp.
taohuale.us Sep 4, 2015 liao zucong

taynukphireg.m! - Mali Dili B.V.

tengtobal.net May 20, 2016 REDACTED FOR PRIVACY
tenniswoodnetwork.co.uk Jun 22, 2012 Tenniswoodnetwork.co.uk
terphitede.gq - Equatorial Guinea Domains B.V.
texasholisticfair.com May 8, 2018 Domains By Proxy, LLC
Stabbed.org © 2018 DomainTools, LLC All Rights Reserved 78
Case 1:15-cv-00382-HSO-JCG

the-curious-cat.com
thepeoplesscience.org
tmt-rc.ca
trapebwyiback.m!
tubafyspecial.gq
twkag.com
usachickenonline.com
utcredinred.tk
uu3014.com
vakatsaa.mi
valleytool.me
viperstresser.co.uk
webmasters.academy
weston-design.co.uk
wevapemods.com
whwn.co.uk
www27mimi.com
xadiise.tk
yourdiyaviationkitsforsale.com
zdobiksiazka.p!

Siabbed.org

Document 329-4 Filed 01/03/19 Page 79 of 79

Mar 16, 2014
Apr 2, 2013
Mar 31, 2077

Dec 25, 2005
Dec 22, 2017
Aug 11, 2016
Oct 8, 2018
Mar 21, 2018
Nov 8, 2017
Apr 24, 2018
Mar 3, 2018
Feb 4, 2012
Jul 15, 2017
Aug 31, 2018
Oct 24, 2017

Domains By Proxy, LLC
Thepeoplesscience.org
Tmt-re.ca

Equatorial Guinea Domains B.V.
Mesude Casting

Uk Tech Ltd

BV Dot TK

Uu3014.com

Mali Dili B.V.
Viperstresser.co.uk
WhoisGuard, Inc.
Weston-design.co.uk
Adam Blackburn
Whw0.co.uk
Www27mimi.com

BV Dot TK

See PrivacyGuardian.org
Zdobiksiazka.p!

© 2018 DomainTools, LLC All Rights Reserved

79
